Citation Nr: 9935799	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
December 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a October 1997 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO) which determined that new and material evidence had not 
been received to reopen the claim for entitlement to service 
connection for bipolar disorder.  


FINDINGS OF FACT

1.  The January 1984 Board decision, which denied service 
connection for a psychiatric disorder, is final.

2.  Additional evidence submitted since the January 1984 
Board decision is either cumulative or redundant, or 
otherwise does not bear directly and substantially upon the 
issue at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

Evidence received since the final January 1984 determination 
wherein the Board denied entitlement to service connection 
for a psychiatric disorder is not new and material, and the 
veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991);  38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1100 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record before the January 1984 
decision wherein the Board denied entitlement to service 
connection for a psychiatric disorder is reported in 
pertinent part below.

Service medical records show no documentation of a diagnosis 
of a psychiatric disorder.  Physical examinations in February 
1965, January 1966, and the separation examination in October 
1967 all noted that the veteran's psychiatric condition was 
normal.  At each of these examinations, including the 
separation examination, the veteran denied having depression, 
excessive worry, or nervous trouble of any sort.  

In October 1982 the veteran was admitted to the Dallas VAMC 
with a long standing history of alcohol abuse.  It was noted 
that he had been admitted for two months in 1980 for 
depression.  On admission, the veteran reported that his mind 
was not working right and that his mood fluctuated, and that 
he was having periods of confusion.  He was noted as 
reporting that these symptoms had been present for four or 
five days.  The discharge diagnoses were bipolar disease 
(manic episode) and episodic alcohol abuse.  

In November 1982 the veteran submitted an application 
claiming service connection for nerves.  The veteran reported 
having secret clearance with handling nuclear weapons, and 
that he was not debriefed when he was discharged from the 
service.  He reported that the information he had obtained 
over the years had bothered him and that he had been under 
the care of a doctor for the last three years due to his not 
being debriefed.  

In December 1982, the veteran submitted an authorization for 
the release of records from Dr. C. of Waxahachie Medical 
Center.  The veteran specified that he had been treated there 
in 1968 or 1969 by Dr. M.  In January 1983 the RO received a 
response from Waxahachie Medical Center indicating that they 
had nothing in their files regarding the veteran.  

In January 1984 the Board denied service connection for a 
psychiatric disorder.  

In April 1997, the veteran was admitted to the Dallas VAMC 
for acute psychosis with a history of bipolar disorder and 
alcohol dependence.  It was noted that he was brought in for 
making non-sensible calls to people and pointing a gun at a 
neighbor's house.  

On examination, the veteran's mood appeared anxious and 
thought content was described as delusional with auditory and 
visual hallucinations and paranoia.  The veteran was treated 
and discharged in stable condition.  The discharge diagnoses 
were, in pertinent part, bipolar disorder (manic with 
psychotic features), and alcohol dependence.  

In May 1997 the veteran raised a claim of service connection 
for a bipolar disorder.  

In October 1997, the RO found that new and material evidence 
to reopen the claim for service connection of bipolar 
disorder had not been submitted.  

In June 1999 a local hearing before a hearing officer was 
conducted.  The veteran testified that he first started 
noticing problems when he got home in approximately December 
1967.  Transcript, p. 2.  He reported having delusions and 
indicated having difficulty with sleeping.  Tr., p. 2.  He 
testified that he did not seek treatment for his condition 
after discharge.  Tr., p. 2.  He testified to currently 
seeing a doctor once a year for his condition.  Tr., p. 2.  
When asked what kind of problems he was currently having, the 
veteran testified that he was doing all right.  Tr., p. 3.  

The veteran stated that he first received treatment in 
December or January 1968 for his condition by doctors in 
Waxahachie, Texas, but stated that the doctors were gone and 
the medical records were also gone.  He stated that he could 
not find them.  He also indicated that some of his service 
records had been destroyed.  Tr., pp. 3-4.  

In October 1999 a hearing before a travel Member of the Board 
was conducted.  The veteran testified that he was a custodial 
agent while stationed in Germany, a position which consisted 
of assembling, disassembling, demolitions, and guard duty on 
nuclear warheads.  Tr., p. 3.  He testified that he received 
good job performance ratings while performing this work.  
Tr., p. 4.  He testified that the work placed him under a lot 
of pressure and that it made him feel isolated.  Tr., pp. 4-
5.  When asked if he experienced periods of a depressive 
nature, the veteran answered, "Yes, you really could be."  
He stated that he never had an exit examination or debriefing 
when he left that post.  Tr., p. 5.  

The veteran testified that he had lost all of his confidence 
when he came home from the military.  Tr., p. 6.  He 
testified that he could not sleep, and had nervous and 
stomach disorders.  Tr., p. 6.  Following the service, he 
testified to having ups and downs which, in the late 1970s, 
had progressed to the point that he was ready to take his 
life.  Tr., p. 7.  He denied having any pre-service problems 
with depression.  Tr., p. 7.  

The veteran indicated that he continued to have ups and downs 
from 1968 to 1980, and indicated that he had been treated by 
Dr. M. in Waxahachie; however, he also stated that he had 
been unable to obtain the records.  Tr., p. 8.  He testified 
to first being treated by Dr. M. in March or April 1968.  
Tr., pp. 8-9.  He indicated that he was next seen by Dr. C., 
followed by Dr. Y and Dr. L. in the 1970s.  Tr., p. 9.  

The veteran testified that he was first diagnosed with 
bipolar disorder roughly in 1982 or 1984 but that he had been 
experiencing bipolar-like symptoms since 1968.  Tr., p. 9.  
He testified to being hospitalized for this condition in 
1980, 1982, 1984, 1986, 1989, 1991, and 1997.  Tr., p. 10.  

Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet App 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," under 38 C.F.R. § 3.156(a), 
it must reopen the claim and perform the second and third 
steps in the three-step analysis, evaluating the claim for 
well-groundedness in view of all the evidence, both new and 
old, and if appropriate, evaluating the claim on the merits.  
See Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 
12 Vet. App. 203 (1999). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).  

Analysis

The veteran seeks to reopen his claim for service connection 
for bipolar disorder, which the Board denied in a January 
1984 decision.  When a claim is disallowed by the Board, the 
claim may not thereafter be reopened and allowed, and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100.  

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen a claim of service 
connection for bipolar disorder.  Following a review of the 
evidence and the January 1984 Board decision, the Board notes 
that the issue at hand is whether the veteran's current 
bipolar disorder is related to military service or to his 
alleged continuity of symptomatology.  

The evidence presented since the January 1984 Board decision 
includes medical records from the Dallas VAMC dated April 
1997, and multiple statements from the veteran including 
testimony provided at a June 1999 local hearing and at a 
October 1999 hearing before the Board.  

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a) (1999).

The April 1997 records from the Dallas VAMC are cumulative of 
other prior evidence in the record showing treatment for a 
post-service bipolar disorder.  They are cumulative because 
they merely show treatment for the veteran's current 
symptomatology.  They do not indicate that his bipolar 
disorder is related to service or to his alleged continuity 
of symptomatology.  They do not provide a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, and are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  

The veteran has contended to having suffered from his 
symptoms of bipolar disorder since his discharge from 
service.  This contention is redundant because it is 
essentially the same contention made by the veteran in his 
November 1982 application.  

The veteran has referred to having been treated for his 
symptoms shortly after his discharge.  More specifically he 
has referred to being treated for psychiatric symptoms in 
1968.  The Court has found that where a VA claimant seeking 
to reopen a claim previously and finally disallowed, who does 
not submit new and material evidence but includes specific 
references to evidence which would plausibly be new and 
material, is entitled to the benefit of VA's duty to assist 
in the development of evidence that could constitute new and 
material evidence sufficient to justify reopening the 
disallowed claim.  Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
White v. Derwinski, 1 Vet. App. 519 (1991).  

However, in this case, the veteran has stated on more than 
one occasion that he had been unable to locate the records of 
treatment of his bipolar symptoms shortly after discharge 
from the military.  It is also noted that the veteran had 
previously referred to treatment by Dr. M. in 1968 or 1969 at 
the Waxahachie Medical Center.  The RO attempted to obtain 
these records and was told by Waxahachie Medical Center in 
January 1983 that they had no records of the veteran on file.  
The RO is not obligated to go on a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see also Franzen v. 
Brown, 9 Vet. App. 235 (1996).  

There is also no indication from the record that there are 
additional records not of record that contain evidence 
pertinent to his attempt to reopen it; i.e., evidence 
providing a link between his current bipolar disorder and 
service, or between his current bipolar disorder and his 
alleged continuity of symptomatology.  See Ivey, supra.  

In this regard, the Board notes that the veteran's own 
contentions regarding a link between his current bipolar 
disorder and service are not competent medical evidence.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Finally, the Board notes the veteran's contention that his 
military records were destroyed in the St. Louis fire.  He 
specifically claimed that his military records pertaining to 
his time in Germany were destroyed by the fire in St. Louis.  
The records shows that RO has sent a request to the National 
Personnel Records Center (NPRC) for the veteran's service 
medical records.  The NPRC responded by providing the 
veteran's service medical records.  These service medical 
records are of record.  The NPRC has made no indication that 
any of the veteran's service records were missing or 
destroyed by the fire in St. Louis.  

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence to 
reopen his claim of service connection for bipolar disorder.  
38 C.F.R. § 3.156.

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under section 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
and Elkins, supra.  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for bipolar 
disorder, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  







ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
bipolar disorder, the appeal is denied.



		
	MARY M. SABULSKY
	Member, Board of Veterans' Appeals


 



